UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): December 31, 2015 ZAP (Exact name of Registrant as specified in its charter) California 03-03000 94-3210624 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 501 Fourth Street Santa Rosa, CA (Address of principal executive offices) (Zip Code) (707) 525-8658 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-14(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section5 -Corporate Governance and Management Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensation Arrangements of Certain Officers. Effective December 31, 2015, the Company and Chuck Schillings, by mutual agreement,terminated Mr. Schillings as Co-CEO. Mr. Schillings’ termination was not the result of any disagreement with the Company onany matter relating to the Company’s operations,accounting policies or practices. 2 Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ZAP Dated: December 31, 2015 By: /s/ Alex Wang Alex Wang Co-Chief Executive Officer 3
